UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7921


KENYA LASHAN MARTIN,

                       Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                       Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:13-cv-00128-RLV)


Submitted:   February 27, 2014             Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenya Lashan Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenya Lashan Martin, a federal prisoner, appeals the

district court’s order denying relief on her 28 U.S.C. § 2241

(2012)   petition.     We   have   reviewed    the   record   and    find   no

reversible    error.    Accordingly,      although   we   grant     leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.     Martin v. United States, No. 5:13-cv-00128-

RLV (W.D.N.C. Nov. 12, 2013).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                     2